 Case 1:19-cv-00525-RGA Document 47 Filed 03/24/20 Page 1 of 1 PageID #: 843




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

P TECH, LLC,                                :
                                            :
                       Plaintiff,           :
                                            :
               v.                           :      Civil Action No. 19-525-RGA
                                            :
INTUITIVE SURGICAL, INC.,                   :
                                            :
                       Defendant.           :

                                          ORDER

               WHEREAS, the above-captioned case was stayed on March 24, 2020, due to inter

partes review (“IPR”) proceedings that are presently pending before the Patent Trial and Appeal

Board (D.I. 46);

               NOW THEREFORE, IT IS HEREBY ORDERED that, the above-captioned case

is ADMINISTRATIVELY CLOSED. The parties shall promptly notify the Court when the

“IPR” proceedings have been resolved so that this case may be reopened and other appropriate

action may be taken.




March 24, 2020                              /s/ Richard G. Andrews
 DATE                                       UNITED STATES DISTRICT JUDGE
